Name: Commission Regulation (EC) No 1355/2000 of 26 June 2000 establishing administrative procedures for the 2001 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  trade;  international trade
 Date Published: nan

 Avis juridique important|32000R1355Commission Regulation (EC) No 1355/2000 of 26 June 2000 establishing administrative procedures for the 2001 quantitative quotas for certain products originating in the People's Republic of China Official Journal L 155 , 28/06/2000 P. 0031 - 0035Commission Regulation (EC) No 1355/2000of 26 June 2000establishing administrative procedures for the 2001 quantitative quotas for certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(1), as last amended by Regulation (EC) No 138/96(2), and in particular Article 2(3) and (4) and Articles 13 and 24 thereof,Whereas:(1) Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) No 1138/98(4), introduced annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex II to that Regulation. The provisions of Regulation (EC) No 520/94 are applicable to those quotas.(2) The Commission accordingly adopted Regulation (EC) No 738/94(5), as last amended by Regulation (EC) No 983/96(6), laying down general rules for the implementation of Regulation (EC) No 520/94. These provisions apply to the administration of the above quotas subject to the provisions of this Regulation.(3) Certain characteristics of China's economy, the seasonal nature of some of the products and the time needed for transport mean that orders for products subject to quota are generally placed before the beginning of the quota yeare. It is therefore important to ensure that administrative constraints do not impede the realisation of the planned imports. In order not to affect the continuity of trade flows, the arrangements for allocating and administering the 2001 quota should accordingly be adopted before the start of the quota year.(4) After examination of the different administrative methods provided for by Regulation (EC) No 520/94, the method based on traditional trade flows should be adopted. Under this method the quotas are divided into two portions, one of which is reserved for traditional importers and the other for other applicants.(5) This has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows.(6) The reference period used for allocating the portion of the quota set aside for traditional importers in earlier Regulations on the administration of these quotas should be updated to ensure open access to the quotas. In order to allow a greater flexibility to the benefit of traditional importers it is considered appropriate to allow them to set their reference period as either 1998 or 1999, which are the most recent years representative of the normal trend of trade flows in the products in question. Traditional importers must therefore prove that they have imported products originating in China and covered by the quotas in question in the years 1998 or 1999.(7) It has been found in the past that the method provided for in Article 10 of Regulation (EC) No 520/94, which is based on the order in which applications are received, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional importers. Consequently, in accordance with Article 2(4) of Regulation (EC) No 520/94, it is appropriate to provide for allocation in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regulation (EC) No 520/94.(8) In order to ensure that the quotas can be efficiently allocated and used, any speculative applications should be excluded, and it is furthermore necessary to allocate economically significant quantities. To this end the amount that any non-traditional importer may request should be restricted to a set volume.(9) For the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers.(10) The Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94. The information about traditional importers' previous imports must be expressed in the same units as the quota in question.(11) In view of the special nature of transactions concerning products subject to quota, and in particular the time needed for transport, the import licences should expire on 31 December 2001.(12) These measures are in accordance with the opinion of the Committee for the administration of quotas set up under Article 22 of Regulation (EC) No 520/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down for 2001 specific provisions for the administration of the quantitative quotas referred to in Annex II to Council Regulation (EC) No 519/94.Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation.Article 21. The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94.2. The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex I to this Regulation.3. The portion set aside for non-traditional importers shall be apportioned using the method based on allocation in proportion to quantities requested; the volume requested by a single importer may not exceed that shown in Annex II.Article 3Applications for imports licences shall be lodged with the competent authorities listed in Annex III to this Regulation from the days following the day of publication of this Regulation in the Official Journal of the European Communities until 3 p.m., Brussels time, on 8 September 2000.Article 41. For the purposes of allocating the portion of each quota set aside for traditional importers, "traditional" importers shall mean importers who can show that they have imported goods in the calendar years 1998 or 1999.2. The supporting documents referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release for free circulation during either calendar year 1998 or 1999, as indicated by the importer, of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made.3. Instead of the documents referred to in the first indent of Article 7 of Regulation (EC) No 520/94 applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during the calendar years 1998 or 1999 carried out by themselves or, where applicable, by the operator whose activities they have taken over.Article 5Member States shall inform the Commission on later than 22 September 2000 at 10 a.m., Brussels time, of the number and aggregate quantity of import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the reference period referred to in Article 4(1) of this Regulation.Article 6The Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications no later than 14 October 2000.Article 7Import licences shall be valid for one year, starting on 1 January 2001.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 66, 10.3.1994, p. 1.(2) OJ L 21, 27.1.1996, p. 6.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 159, 3.6.1998, p. 1.(5) OJ L 87, 31.3.1994, p. 47.(6) OJ L 131, 1.6.1996, p. 47.ANNEX IALLOCATION OF THE QUOTAS>TABLE>ANNEX IIMAXIMUM QUANTITY WHICH MAY BE REQUESTED BY EACH IMPORTER OTHER THAN TRADITIONAL>TABLE>ANNEX IIILIST OF THE COMPETENT NATIONAL AUTHORITIES1. BELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiques4e division: Mise en oeuvre des politiques commercialesServices des licencesMinisterie van Economische Zaken Bestuur van de Economische betrekkingen4e afdeling: Toepassing van de handelspolitiekDienst VergunningenGeneraal Lemanstraat 60, Rue GÃ ©nÃ ©ral-Leman 60 , B - 1040 Brussel/Bruxelles TÃ ©l./Tel. (32-2) 206 58 16 TÃ ©lÃ ©copieur/Fax (32-2) 230 83 22/231 14 842. DANMARKErhvervsfremmestyrelsen VejlsÃ ¸vej 29 DK - 8600 Silkeborg Tlf. (45) 35 46 60 00 Fax (45) 35 46 64 013. DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft Frankfurter StraÃ e 29-31 D - 65760 Eschborn Tel. (49) 619 64 04-0 Fax (49) 619 69 42 264. GREECEMinistry of National Economy General Secretariat of International Economic RelationsDirectorate for Foreign Trade Issues1, Kornarou Street GR - Athens 105-63 Tel. (30-1) 328 60 31/328 60 32 Fax (30-1) 328 60 94/328 60 595. ESPAÃ AMinisterio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Tel. (34) 913 49 38 94/913 49 37 78 Fax (34) 913 49 38 326. FRANCEService des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 TÃ ©l. (33-1) 55 07 46 69/95 TÃ ©lÃ ©copieur (33-1) 55 07 46 597. IRELANDDepartment of Enterprise, Trade and Employment Licensing Unit Kildare Street Dublin 2 Ireland Tel. (353-1) 631 21 21 Fax (353-1) 631 28 268. ITALIAMinistero del Commercio con l'estero Direzione generale per la Politica commerciale e per la gestione del regime degli scambi - Divisione VII Viale America 341 I - 00144 Roma Tel. (39) 06 599 31 - 59 93 24 19 - 59 93 24 00 Fax (39) 06 592 55 569. LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L - 2011 Luxembourg TÃ ©l. (352) 22 61 62 TÃ ©lÃ ©copieur (352) 46 61 3810. NEDERLANDBelastingdienst/Douane Engelse Kamp 2 Postbus 30003 9700 RD Groningen Nederland Tel. (31-50) 523 91 11 Fax (31-50) 526 06 98/523 92 3711. Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit Landstrasser HauptstraÃ e 55/57 A - 1031 Wien Tel. (43) 171 10 23 86 Fax (43) 17 11 0212. PORTUGALMinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais Avenida da RepÃ ºblica, 79 P - 1069-059 Lisboa Tel.: (351-21) 791 18 00/19 43 Fax: (351-21) 793 22 10, 796 37 23 Telex: 13 41813. SUOMITullihallitus Erottajankatu 2 FIN - 00101 Helsinki P. (358) 9 6141 F. (358) 9 614 28 5214. SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Tfn (46-8) 690 48 00 Fax (46-8) 30 67 5915. UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway HouseWest PrecinctBillingham TS23 2NF United Kingdom Tel. (44 1642) 36 43 33, 36 43 34 Fax (44 1642) 53 35 57